Citation Nr: 0924195	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-
connected pension benefits, to include the issue of whether 
the Veteran's income is excessive for purposes of payment of 
pension benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.T.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In June 2008, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

In September 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).    


FINDING OF FACT

Since the receipt of his application for VA nonservice-
connected pension benefits in June 2006, the Veteran's 
countable income has been shown to exceed the applicable 
income limits.   


CONCLUSION OF LAW

As the Veteran's countable income is excessive for receipt of 
benefits, a criterion for VA nonservice-connected pension 
benefits has not been met.  38 U.S.C.A. §§ 1521, 1522 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, the RO provided post-adjudication VCAA notice by 
letter, dated in October 2008, after which the RO 
readjudicated his claim in a November 2008 supplemental 
statement of the case.  The Veteran was notified of the type 
of evidence necessary to substantiate the claim for 
nonservice-connected pension benefits, namely, evidence of 
total and permanent disability in a wartime veteran who was 
discharged under other than dishonorable conditions, and 
evidence showing that his income and net worth are below the 
maximum allowable limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The Veteran was 
afforded an opportunity to testify at a personal hearing 
before the undersigned in June 2008.  The RO has obtained the 
pertinent VA treatment records.  The Veteran submitted 
various statements concerning his income and assets; he has 
not identified any pertinent evidence for the RO to obtain on 
his behalf.  As the decision in this case regarding 
nonservice-connected pension benefits is not based on medical 
evidence but on income and net worth information, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual 
rates of improved pension are specified by statute in 38 
U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with four dependents (i.e., 
spouse and three children) is $19,273 effective December 1, 
2005, and $19,911 effective December 1, 2006, and $20,370 
effective December 1, 2007.  38 C.F.R. § 3.23(a); see VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Analysis

In this case, the Veteran claims that he is entitled to 
pension benefits.  He is a veteran who had honorable service 
from April 1989 to April 1992, during the Persian Gulf War 
era.  It appears from his June 2006 application that he has 
minimal assets and net worth.  Therefore, the Veteran meets 
the requirements for pension benefits as pertaining to his 
military service and net worth or lack thereof.  

In terms of whether the Veteran is permanently and totally 
disabled from nonservice-connected disability, which is 
another criterion for pension benefits, the Board will not 
reach a determination in regard to that matter, per se.  As 
noted in the September 2008 Board remand, as well as by the 
RO in a November 2008 supplemental statement of the case, the 
question of the Veteran's disability status and whether he 
meets the pension requirement of being permanently and 
totally disabled has not been formerly considered, and such 
consideration is not necessary at this juncture, with the 
following exception.  It is necessary to determine the 
Veteran's disability status in regard to whether he may be 
permanently and totally disabled, as opposed to whether his 
disabilities require that he has the aid and attendance of 
another individual or that his disabilities cause him to be 
housebound.  This distinction is important for the reason 
that the maximum annual rates of pension differ according to 
the level of disability.  The rates for "special monthly 
pension" (i.e., for when a veteran is housebound or requires 
the regular aid and attendance of another person) are higher 
than those for improved pension.  See 38 C.F.R. § 3.23(a); 
see VA Adjudication Procedures Manual M21-1, Part I, Appendix 
B.

The medical reports in the file and the Veteran's own 
testimony, however, do not suggest that he has disabilities 
that are of such a nature that he requires the regular aid 
and attendance of another person or is housebound.  In his 
June 2006 application for pension benefits, the Veteran 
marked "yes" in the box which asked whether he was claiming 
a special monthly pension because he needed the regular 
assistance of another person, was blind, nearly blind, or 
having severe visual problems, or was housebound.  He stated 
in his application that he had nerve problems in his lower 
extremities (could hardly walk), had severe alcoholism (and 
needed help in getting clean and sober), had high blood 
pressure, and experienced mental health problems (for which 
he needed counseling to control his temper and drinking).  
The basic criteria for such a need are found in 38 C.F.R. § 
3.352(a) and include: an inability to dress or undress 
himself, to keep himself ordinarily clean and presentable; an 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  

At his hearing, the Veteran indicated that he has tried to 
work and had actually worked recently in a temporary capacity 
and that he was not on Social Security and apparently was not 
going to be.  VA records dated in 2007 in the file indicate 
that the Veteran was admitted for alcohol dependency, which 
is considered to be of willful misconduct.  In short, the 
evidence in the file does not demonstrate that the Veteran's 
disability status is such that the application of the higher 
annual rates for special monthly pension are in order.  

The question now to be addressed is whether the Veteran meets 
the annual income requirements for receipt of pension 
benefits (i.e., improved pension).  As discussed below, it is 
the Board's judgment that the Veteran's countable income has 
exceeded the applicable income limits for receipt of 
nonservice-connected pension.  

In his June 2006 application for pension benefits, the 
Veteran reported that his monthly income consisted of $3,390 
for employment earnings for him and his wife, up until May 
2006, when the Veteran stopped working, after which time his 
income consisted of his wife's monthly earnings of $1,806.  
As noted, all family income is counted in determining 
entitlement to pension.  The listed income sources may not be 
excluded from income in determining countable income for 
pension purposes.  See 38 C.F.R. § 3.272.  

Therefore, his annual income of $40,680 prior to June 2006, 
and $21,672 after June 2006, exceeded the maximum annual 
pension limit for a veteran with four dependents (i.e., 
spouse and three children) of $19,273 effective December 1, 
2005 and of $19,911 effective December 1, 2006.  

The Veteran also furnished income information in a March 2007 
Improved Pension Eligibility Verification Report.  He 
reported that his monthly income consisted of $1,850 from his 
wife's employment earnings.  He also noted that for the 
period of January 1, 2007 through February 8, 2007, when he 
lost his job due to disabilities, his wages from employment 
totaled $3,900 (and his wife's wages from employment totaled 
$5,585.06).  Therefore, beginning in 2007 his annual income 
of $26,100 exceeded the maximum annual pension limits, as 
noted above.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  The Veteran has not reported any medical 
expenses for the period considered in this appeal, despite 
having been requested to do so on his June 2006 application 
for pension and on a March 2007 Eligibility Verification 
Report.  He testified in June 2008 that his family medical 
bills amounted to about $5,000 to $6,000, but he did not 
respond to a request by the RO in an October 2008 letter to 
furnish evidence verifying the amounts of all unreimbursed 
medical bills and when he paid them from June 2006 to the 
present.  

After his June 2008 hearing, the Veteran submitted a copy of 
his divorce decree, which is dated in July 2008.  Therefore, 
presumably, and the divorce decree does not indicate 
otherwise, the Veteran no longer has the benefit of the 
income from the wages of his former spouse, effective after 
July 2008, and her wages may not be considered part of his 
countable income.  However, he has not furnished any updated 
income information, despite the RO's October 2008 letter 
requesting certain information regarding his claim and 
despite the November 2008 supplemental statement of the case 
that specifically informed him that he must provide income 
information that would verify that his income falls within 
the limits to be eligible for pension.  

In sum, because the available evidence in this case shows 
that the Veteran's household income exceeded the income 
limits for purposes of payment of nonservice-connected 
pension benefits, and because he has not furnished updated 
income information following his July 2008 divorce to show 
that his countable income does not exceed the maximum annual 
limits for receipt of pension, the Veteran does not meet the 
eligibility requirements for pension benefits.  

The Veteran is advised that he may reapply for pension should 
his household income change in the future, and his potential 
entitlement will be determined in light of the facts then of 
record.  At this time, however, the income information of 
record does not show that the Veteran meets the eligibility 
requirements for pension benefits.  




ORDER

As the Veteran's income is excessive for purposes of payment 
of VA nonservice-connected pension benefits, the appeal is 
denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


